Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This action is in response to amendment filed on April 8, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Finding et al. U.S. Patent Application Publication Number 2018/0253900 A1 (hereinafter Finding), further in view of Fuchs U.S. Patent Application Publication Number 2019/0321723 A1 (hereinafter Fuchs).

As per claims 1, 16, 17, Finding discloses an information sharing method performed by a computer system (see first AR device sharing virtual content to second AR device placed in the coordinate location within the area on page 2 section [0021]), the information sharing method comprising: 
selecting a real location (see user identified AR content on page 2 section [0026]) in a predetermined real space in which to link augmented reality (AR) content (see linking AR content to display based geographical location of a real place such as first floor in building A on page 2 section [0026]); 
creating a virtual space corresponding to the predetermined real space (see using three-dimensional real world coordinates or GPS coordinates and determined coordinates relative to the AR device on page 2 section [0022] and see placed virtual content creates its own measured real world coordinates determined by the AR device on page 2 section [0022]) including the selected real location (see user identified real location such as first floor in building A on page 2 section [0026]) and dividing the virtual space into a plurality of virtual locations (to be taught by Fuchs) each having a virtual locations coordinates corresponding to the predetermined real space (see AR device generate sensor data based on geographic location such as a floor in a building on page 2 section [0026] and see also virtual content is displayed to a machines and may not be based on three-dimensional real world coordinate on page 2 section [0020]) 
assigning a unique coordinate value including a uniform resource locator (URL) for each of the virtual location coordinates (to be taught by Fuchs);
linking the AR content to a virtual location of the plurality of virtual locations (see virtual content is defined by virtual coordinates in specific locations in space on page 3 section [0031]) of the virtual space (see recording playback parameters such as location and condition the AR content to be played on page 2 section [0026] and see spatial coordinates of the shared content is recorded and linked to the AR authoring template by the AR device on page 3 section [0028] and see linking by placing recorded media content at a specific location in the 3D space by specific playback parameters such as 3D coordinates on page 3 section [0033] and Figure 1) corresponding to a real location specified by an electronic device (see client device created virtual content based on specific locations in space on page 3 section [0031] and see corresponding to real world coordinates such as GPS on page 2 section [0022]);  and 
sharing the AR content linked to the virtual location (see virtual location defined by virtual content at particular location on page 3 section [0031] in a space independent of the location of the physical object or space specific location in the 3D space on page 3 section [0033] and see virtual content defined at specific location in the 3D space on page 3 section [0033]) of the virtual space by providing a unique coordinate value (to be taught by Fuchs) associated with the virtual location (see sharing based on geographic location of the AR device on page 2 section [0026] and see other AR devices can view the virtual content at their respectively placed locations and positions on page 2 section [0022] and see publishing shared AR content to user 105 on page 3 section [0034] and Figure 1 and see client device 108 accessing virtual content via a virtual content authoring website hosted by server 112 on page 3 section [0031] and Figure 1) to at least one target viewer to enable the at least one target view to use the URL to locate the AR content linked to the virtual location in the virtual space (to be taught by Fuchs).
Finding do not disclose expressly: dividing the virtual space into a plurality of virtual locations each having a virtual location coordinates corresponding to a real location in the predetermined real space.
Finding do not disclose expressly: assigning a unique coordinate value including a uniform resource locator (URL) for each of the virtual location coordinates.
Finding do not disclose expressly: sharing the AR content linked to the virtual location of the virtual space by providing a unique coordinate value associated with the virtual location to at least one target viewer to enable the at least one target view to use the URL to locate the AR content linked to the virtual location in the virtual space.
Fuchs teaches: creating a virtual space and dividing the virtual space into a plurality of virtual locations each having a virtual location coordinates corresponding to a real location in the predetermined real space (see use of segments 1602 to recreate virtual space on page 14 section [0219] and Figure 16 and see subgroups of segments in a segment tree 1606 for mapping an area on page 14 section [0220]).
Fuchs teaches: assigning a unique coordinate value including a uniform resource locator (URL) (see sharing item 110 using a Universal resource locator (URL) linking item on page 4 section [0082-0084] and see using URL to share target content 108 on page 8 section [0145] and see sharing a point of interest 106 using a URL link on page 8 section [0145] and see point of interest example such as a museum mapping to a GPS coordinate system on page 8 section [0138]) for each of the virtual location coordinates (see subgroups of segments in a segment tree 1606 for mapping area, or unique coordinate value as claimed, on page 14 section [0220]).
Fuchs teaches: sharing the AR content linked to the virtual location of the virtual space by providing a unique coordinate value associated with the virtual location (see using specific subgroup segment for mapping specific unique coordinate on page 14 section [0220]) to at least one target viewer to enable the at least one target view to use the URL to locate the AR content linked to the virtual location in the virtual space (see sharing item 110 using a Universal Resource Locator (URL) linking item on page 4 section [0082-0084] and see using URL to share target content 108 on page 8 section [0145]).
Finding and Fuchs are analogous art because they are from the same field of endeavor, AR content sharing system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to subdivide a virtual space into smaller segments and assign unique coordinate to define the virtual space and share the content using URL.  The motivation for going so would have been to track a point of interest at a right range (see page 14 section [0222] in Fuchs) and make sharing the content accessible using a link (see page 4 section [0082] in Fuchs).
Therefore, it would have been obvious to combine Finding and Fuchs for the benefit of creating subdivided location coordinate of a virtual map with unique coordinate value to obtain the invention as specified in claims 1, 16, 17.


As per claim 2, Finding and Fuchs disclose the information sharing method of claim 1, wherein the creating of the virtual space comprises verifying and coordinating the specified location through a map mapping method or a deep learning-based vision technology (see AR content mapping of relative position and location on page 5 section [0048] and see visual inertial navigation for mapping position of visual content for display on page 5 section [0049] in Finding).  

As per claim 4, Finding and Fuchs disclose the information sharing method of claim 1, wherein the linking of the AR content comprises storing a parameter of content authored through an authoring function in association with the unique coordinate values (see subgroups of segments in a segment tree 1606 for mapping area, or unique coordinate value as claimed, on page 14 section [0220] in Fuchs) assigned to the virtual space (see use of AR authoring template to record spatial coordinates within a three-dimensional region using the inertia data and the image data on page 3 section [0028] in Finding). The motivation is same as claim above.


As per claim 5, Finding and Fuchs disclose the information sharing method of claim 4, wherein the linking of the AR content comprises storing tracking information that includes a motion, a rotation, and a translation of the stored content, and the sharing of the AR content comprises augmenting and displaying the AR content linked to the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) of the virtual space based on the authored tracking information (see use of AR authoring template to record spatial coordinates within a three-dimensional region using the inertia data and the image data on page 3 section [0028] and see tracking using a 3D map with gyroscope for rotation orientation, accelerometer for motion, and position point tracked over time on page 5 section [0050-0057] in Finding). The motivation is same as claim above.



As per claim 7, Finding and Fuchs disclose the information sharing method of claim 1, wherein the linking of the AR content comprises setting a sharing target range for the virtual space or the AR content (see AR content identified using special coordinates with inertia data within a three-dimensional region on page 3 section [0028] and see sharing location is triggered within a predefined distance or range on page 4 section [0037] in Finding). 

As per claim 8, Finding and Fuchs disclose the information sharing method of claim 1, wherein the linking of the AR content comprises setting a display condition that includes a time-by-time display status or a display type for the AR content (see tracking by time-based method for AR content on page 2 section [0027] or display type such as audio/video on page 4 section [0036] and see displaying user’s actions such as ghost image or display virtual object with state changes over time with virtual object, media content, and recorded images on page 6 section [0060] in Finding).

As per claim 9, Finding and Fuchs disclose the information sharing method of claim 1, wherein the sharing of the AR content comprises using the virtual space to which the unique coordinate value is assigned as at least one of a space for sharing point of interest (POI) information, a space for sharing landmark information, a space for recommending location-based content, and a space for sharing location information (see sharing point of interest, or landmark information such as a floor in a building or landmark statue using GPS coordinates on page 2 section [0026] in Finding).

As per claims 10, 19, Finding and Fuchs disclose the information sharing method of claim 1, wherein the sharing of the AR content comprises providing the AR content as content on a web (see hosting AR contents on a website on page 3 section [0031] in Finding) using a coordinate system based on the unique coordinate value (see subgroups of segments in a segment tree 1606 for mapping area, or unique coordinate value as claimed, on page 14 section [0220] in Fuchs) associated with the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or unique coordinate value as claimed, within the virtual space on page 14 section [0220] in Fuchs) corresponding to the real location in the predetermined real space (see sharing based on geographic location of the AR device on page 2 section [0026] and see other AR devices can view the virtual content at their respectively placed locations and positions on page 2 section [0022] and see publishing shared AR content to user 105 on page 3 section [0034] and Figure 1 and see client device 108 accessing virtual content via a virtual content authoring website hosted by server 112 on page 3 section [0031] and Figure 1 in Finding). The motivation is same as claim above.


As per claim 11, Finding and Fuchs disclose the information sharing method of claim 1, wherein the sharing of the AR content comprises augmenting and displaying the AR content linked to the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) of the virtual space on an AR space that includes the virtual space (see displaying AR content by augmenting space with virtual objects on page 6 section [0060] in Finding). The motivation is same as claim above.


As per claim 12, Finding and Fuchs disclose the information sharing method of claim 11, wherein the sharing of the AR content comprises providing a notification of sharing the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) of the virtual space and route information for a navigation to the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) of the virtual space (see sharing a travel path with location and timing information of the virtual object from initial location to another on page 6 section [0060] in Finding). The motivation is same as claim above.



As per claim 13, Finding and Fuchs disclose the information sharing method of claim 1, wherein the sharing of the AR content comprises augmenting and displaying the AR content linked to the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) of the virtual space on a map that includes a location corresponding to the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) of the virtual space (see displaying a three-dimensional AR virtual objects in a virtual space at a position on page 6 section [060] in Finding). The motivation is same as claim above.


As per claim 14, Finding and Fuchs disclose the information sharing method of claim 1, wherein the sharing of the AR content comprises sharing the AR content linked to the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) of the virtual space through interaction with a community related to the virtual location the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) of the virtual space (see interaction with a community in form of a company new hire training video on page 3 section [0031] for instruction to operate a machine on page 3 section [0033] with narrating instructions on page 7 section [0068] in Finding). The motivation is same as claim above.


As per claim 15, Finding and Fuchs disclose the information sharing method of claim 1, wherein the sharing of the AR content comprises selecting and displaying partial content of the AR content linked to the virtual location (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) of the virtual space based on a selection criterion according to a display condition set for content, a category, an up-to-date feature, and a popularity of content, a number of requested contents, and a search condition (see selecting of AR content criteria such as toward a particular users, particular location, and particular task in a search condition on page 3 section [0031] in Finding). The motivation is same as claim above.



As per claims 3, 18, Finding do not disclose expressly: wherein the creating of the virtual space comprises grouping the location coordinates based on a desired unit and assigning the unique coordinate value for each grouped unit.
Fuchs teaches: wherein the creating of the virtual space comprises grouping the virtual location coordinates based on a desired unit and assigning the unique coordinate value for each grouped unit (see use of segments 1602 to recreate virtual space on page 14 section [0219] and Figure 16 and see subgroups of segments in a segment tree 1606 for mapping an area on page 14 section [0220]).
Finding and Fuchs are analogous art because they are from the same field of endeavor, AR content sharing system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to subdivide a virtual space into smaller segments.  The motivation for going so would have been to track a point of interest at a right range (see page 14 section [0222] in Fuchs).
Therefore, it would have been obvious to combine Finding and Fuchs for the benefit of creating subdivided location coordinate of a map to obtain the invention as specified in claims 3, 18.



Claim 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finding et al. U.S. Patent Application Publication Number 2018/0253900 A1 (hereinafter Finding), further in view of Fuchs U.S. Patent Application Publication Number 2019/0321723 A1 (hereinafter Fuchs), and further in view of Tuukkanen U.S. Patent Application Publication Number 2016/0195403 A1 (hereinafter Tuukkanen).


As per claim 20, Finding and Fuchs disclose the information sharing method of claim 1 further comprising: selecting a second real location (see user identified AR content on page 2 section [0026] in Finding) in the real space (see linking AR content to display based geographical location of a real place such as first floor in building A on page 2 section [0026] in Finding) in which to link a second augmented reality (AR) content:
linking the second AR content to a second virtual location (see virtual content is defined by virtual coordinates in specific locations in space on page 3 section [0031] in Finding) of the plurality of virtual locations of the virtual space (see recording playback parameters such as location and condition the AR content to be played on page 2 section [0026] and see spatial coordinates of the shared content is recorded and linked to the AR authoring template by the AR device on page 3 section [0028] and see linking by placing recorded media content at a specific location in the 3D space by specific playback parameters such as 3D coordinates on page 3 section [0033] and Figure 1 in Finding)  corresponding to the selected second real location specified by an electronic device (see client device created virtual content based on specific locations in space on page 3 section [0031] and see corresponding to real world coordinates such as GPS on page 2 section [0022] in Finding);
sharing the second AR content linked to the second virtual locations of the virtual space by providing a unique coordinate value (see use of segments 1602 to recreate virtual space on page 14 section [0219] and Figure 16 and see subgroups of segments in a segment tree 1606 for mapping an area on page 14 section [0220] in Fuchs) associated with the second virtual location to at least one target viewer to enable the at least one target viewer to use the URL to locate the second AR content linked for the second virtual location in the virtual space (see sharing item 110 using a Universal Resource Locator (URL) linking item on page 4 section [0082-0084] and see using URL to share target content 108 on page 8 section [0145] in Fuchs).
Finding and Fuchs do not teach expressly: sharing a plurality of virtual locations between the first and second virtual locations as a route information in the virtual space from the first virtual location to the second virtual location.
Tuukkanen teaches: sharing a plurality of virtual locations (see plurality of search results 1003 such as restaurants in route from point A to C on page 9 section [0092] and Figure 10B) between the first and second virtual locations (see starting point A to destination point C, or first and second virtual location as claimed, on page 9 section [0091] and Figure 10A) as a route information in the virtual space from the first virtual location to the second virtual location (see showing plurality of search results 1003 in route from point A to C on page 9 section [0092] and Figure 10B).
Finding and Tuukkanen are analogous art because they are from the same field of endeavor, AR content sharing system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to share plurality of virtual location between two virtual points.  The motivation for going so would have been to track a point of interest between two points (see page 6 section [0062] in Tuukkanen).
Therefore, it would have been obvious to combine Finding and Fuchs and Tuukkanen for the benefit sharing a plurality of virtual locations between two virtual locations to obtain the invention as specified in claim 20.

As per claim 6, Finding and Fuchs and Tuukkanen disclose the information sharing method of claim 4, wherein the linking of the AR content comprises storing translation information including at least two virtual locations of the virtual space (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs) and route information (see starting point A to destination point C, or first and second virtual location as claimed, on a route on page 9 section [0091] and Figure 10A in Tuukkanen), and 
the sharing of the AR content comprises augmenting and displaying the AR content linked to the at least two virtual locations (see subgroups of segments in a segment tree 1606 for mapping area, or virtual location, as claimed, on page 14 section [0220] in Fuchs and see starting point A to destination point C, or first and second virtual location as claimed, on a route on page 9 section [0091] and Figure 10A in Tuukkanen) of the virtual space based on the translation information (see showing of an initial location correspond to initial location of the first user’s travel path to a new location by time relative to the three-dimensional location in the virtual space on page 6 section [0060] and see AR content identified using special coordinates with inertia data within a three-dimensional region on page 3 section [0028] in Finding).  The motivation is same as claim above.


Response to Arguments
Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive.  As per claims 1, 16, 17, the applicant asserts that Finding and Fuchs do not teach expressly: assigning a unique coordinate value including a uniform resource locator (URL) for each of the virtual location coordinates as claimed (see Remarks on page 10).  The examiner respectfully disagrees.
Fuchs teaches: assigning a unique coordinate value including a uniform resource locator (URL) (see sharing item 110 using a Universal resource locator (URL) linking item on page 4 section [0082-0084] and see using URL to share target content 108 on page 8 section [0145] and see sharing a point of interest 106 using a URL link on page 8 section [0145] and see point of interest example such as a museum mapping to a GPS coordinate system on page 8 section [0138]) for each of the virtual location coordinates (see subgroups of segments in a segment tree 1606 for mapping area, or unique coordinate value as claimed, on page 14 section [0220]).
Fuchs teaches using a URL to share a content, or point of interest such as a museum example, using a unique coordinate value such as GPS as claimed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451